UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7025


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRAVIS YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:07-cr-00671-MBS-1)


Submitted:   October 30, 2013            Decided:   September 12, 2014


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Young, Appellant Pro Se. Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis   Young    appeals       the   district       court’s    order

denying his motions to reconsider the denial of his motion to

reduce    sentence.       We    have    reviewed     the   record    and   find    no

reversible error.        Accordingly, we affirm the district court’s

order.    United States v. Young, No. 3:07-cr-00671-MBS-1 (D.S.C.

June 18, 2013).          We dispense with oral argument because the

facts    and    legal   contentions      are   adequately    presented        in   the

materials      before   this    court    and   argument     would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                          2